THE THIRTEENTH COURT OF APPEALS

                                   13-19-00378-CV


                            The Port of Corpus Christi, LP
                                          v.
                The Port of Corpus Christi Authority of Nueces County


                                 On Appeal from the
                 County Court at Law No. 4 of Nueces County, Texas
                     Trial Court Cause No. 2018CCV-60780-4


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be vacated and dismissed in

part, affirmed in part, reversed in part, and the case should be remanded to the trial

court. The Court orders the judgment of the trial court VACATED AND DISMISSED IN

PART, AFFIRMED IN PART, REVERSED IN PART, and the case is REMANDED for

further proceedings consistent with its opinion. Costs of the appeal are adjudged 50%

against appellant and 50% against appellee.

      We further order this decision certified below for observance.

July 1, 2021